Citation Nr: 0936681	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to continued improved death pension from April 1, 
2008.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to 
January 1950 and from October 1950 to September 1951.  He 
died in March 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in March 2007.  In April 2007, the appellant 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Application).  In the 
application the appellant reported that she received monthly 
earnings in the amount of $1,177.00 ($14,124 annually) from 
Social Security and $222.00 ($2,664 annually) from a pension 
fund.  She indicated that she received no other monthly 
income from any other source.  She reported that she expected 
to have no income for the next 12 months from sources of 
wages and salary, total dividends and interest, or other 
income.  She reported no medical, last illness, or other 
unreimbursed expenses on the application form.

Based on these numbers, and information from other sources, 
the RO determined that the appellant's total income effective 
April 1, 2008 exceeded the maximum allowable pension rate.  
This resulted in the RO's September 2007 decision to 
terminate death pension benefits from that date.

Later in the appellant's substantive appeal, however, she 
reported that she had, in fact, had medical expenses that 
occurred in 2007 while her husband was alive, presumably 
associated with the Veteran's last illness.  This was the 
first notice of any such medical expenses.  In this regard, 
amounts paid by a spouse before the Veteran's death for 
expenses of the Veteran's last illness will be deducted from 
the income of the surviving spouse.  38 C.F.R. § 3.272 
(h)(1)(i).  

Such expenses that are paid during the calendar year 
following that in which death occurred may be deducted from 
annual income for the 12-month annualization period in which 
they were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
the Veteran's death, whichever is to the claimant's 
advantage.  Otherwise, such expenses are deductible only for 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272 (h).

Clearly, if the appellant had expenses from her husband's 
last illness that are not yet reflected in the calculation of 
countable income for the period through end of 2008, it would 
be necessary for the RO to obtain information on those 
expenses.  Only after knowing the amounts and timing of the 
payment of such expenses could a proper calculation of 
countable income and resolution of the appeal be made. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
appellant with the necessary and proper 
forms and instructions, and request that 
she provide all necessary information 
about medical expenses of the Veteran's 
last illness incurred in the last year of 
his life; including monetary amounts and 
timing of payments of such expenses.

2.  Following any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the claim on appeal.  If the 
determination remains unfavorable to the 
appellant, the RO/AMC should provide her, 
and her representative if she has one, a 
supplemental statement of the case and 
afford her the applicable time period in 
which to respond.  Thereafter, the RO/AMC 
should return the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

